DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 9, 15-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Nuffel (6,441,071) in view of Sun et al. (2014/0275375).
Regarding claims 1, 3-6, 15, and 17:  Van Nuffel teaches a stabilizing composition for a polycarbonate resin comprising 115 ppm P168 (organophosphate antioxidant), 55 ppm I 1076 (hindered phenolic antioxidant), and 30 ppm HP 136 [Table 1].  The P168 is 58% of the total of P168, I 1076 and HP 136.
Van Nuffel et al. fail to teach a solid buffering agent.
However, Sun et al. teach that adding a buffering agent in solid form [0099, 0112, 0120] to buffer as claimed at a pH range of 6.0 to 7.0, which comprises monopotassium phosphate and dipotassium phosphate trihydrate, to a polycarbonate resin prohibits polycarbonate degradation and promotes molecular weight retention [0122; Examples; Tables].  Sun et al. teach that the amount of buffer is such that the phosphorus content is from 0.01 to 0.16 mol/10 lbs, based on the weight of the composition [0012; Examples]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the buffering agent in the amounts taught by Sun et al. to the stabilizing composition for polycarbonates of Van Nuffel to prohibit polycarbonate degradation and promotes molecular weight retention.
Regarding claim 16:  Based on the total of claimed stabilizer components, Van Nuffel teaches the claimed amount [Examples].  
Regarding claims 19 and 22:  Van Nuffel teaches adding a cyanacrylic acid ester with sulfur atoms [Claim 6].  
Regarding claim 20:  Van Nuffel teaches 500 ppm (0.05 wt%) cyanacrylic acid ester with a sulfur atom, 20 to 1500 phosphite, 10 to 750 ppm hindered phenol, and 5 to 400 ppm lactone in the stabilizer composition [Claims 4 and 6].
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Nuffel (6,441,071) and Sun et al. (2014/0275375) as applied to claim 1 above further in view of Eichenauer et al. (2003/0173544).
Van Nuffel fails to teach a secondary inorganic antioxidant.
However, Eichenauer et al. teach that adding 0.1 to 10 parts by weight [0050] of sodium hypophosphite [0037] to a composition comprising a hindered phenolic antioxidant to a polycarbonate composition comprising a rubber polymer [0066] provides significantly improved thermal stability, improved yellowness values, and improved odoriferous behavior [0169, 0183, 0220].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.1 to 10 parts by weight of sodium hypophosphite to the composition of Van Nuffel to provide improved thermal stability, improved yellowness values, and improved odoriferous behavior  
The amount of sodium hypophosphate added provides an overlapping ratio as claimed in claim 14 based on the amount of buffering agent incorporated from the Examples of Sun et al.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.




Claims 1, 3-6, 9, and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (2014/0275375) in view of Van Nuffel (6,441,071).
Regarding claims 1, 3-6, 15-19, and 22:  Sun et al. teach a stabilizing composition comprising a hindered phenolic stabilizer (STAB2), an organophosphite antioxidant (STAB1), 0.2 wt% of a sulfur-containing antioxidant (STAB3), and a buffering agent to buffer as claimed at a pH range of 6.0 to 7.0, which comprises monopotassium phosphate and dipotassium phosphate trihydrate [Examples; Tables-6].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the buffer of Sun et al. in solid form [0099, 0112, 0120].
Sun et al. fail to teach a range for the amount of Stab 1 (phosphite stabilizer) and Stab 2 (hindered phenol).
However, Van Nuffel teaches in an analogous composition using 20 to 1500 ppm of an organic phosphite stabilizer and 10 to 750 ppm hindered phenol stabilizer [Claim 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 20 to 1500 ppm of an organic phosphite stabilizer and 10 to 750 ppm hindered phenol stabilizer as taught by Van Nuffel as the amount of Stab 1 and Stab 2 in the examples of Sun et al. to stabilize the composition.
The amounts taught overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 9:  Sun et al. teach the claimed amount of buffering agent [Examples; Tables 4-6].
Regarding claim 19:  Sun et al. teach pentaerythritol betalaurylthiopropionate [Table 1; Examples].
Regarding claim 20:  Based on the total of claimed stabilizer components, Sun et al. teach the claimed amount [Examples].  
Regarding claim 21:  Sun et al. teach that the composition comprises amine stabilizers [0072].


Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (2014/0275375) and Van Nuffel (6,441,071) as applied to claim 1 above further in view of Eichenauer et al. (2003/0173544).
Sun et al. fail to teach a secondary inorganic antioxidant.
However, Eichenauer et al. teach that adding 0.1 to 10 parts by weight [0050] of sodium hypophosphite [0037] to a composition comprising a hindered phenolic antioxidant to a polycarbonate composition comprising a rubber polymer [0066] provides significantly improved thermal stability, improved yellowness values, and improved odoriferous behavior [0169, 0183, 0220].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.1 to 10 parts by weight of sodium hypophosphite to the composition of Sun et al. to provide improved thermal stability, improved yellowness values, and improved odoriferous behavior  
The amount of sodium hypophosphate added provides an overlapping ratio as claimed in claim 14 based on the amount of buffering agent in the Examples of Sun et al.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Response to Arguments
Applicant's arguments filed 3/25/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Sun fails to teach the claimed amount of phosphite.  This has been remedied by the addition of Van Nuffel.    


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763